DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Response to Amendment
The Amendments filed on February 26, 2021 have been entered.
Claims 1, 11, and 13 have been amended.

Response to Arguments
Applicant’s arguments filed on February 26, 2021 have been fully considered but not persuasive.

Applicant’s argument:
Caserta does not disclose the claimed address determination unit. Therefore, Caserta fails to disclose the feature of "an address determination unit, configured to determine whether equality between an IP address of the network bridge and a destination IP address of the first packet is achieved" 
In addition, Ogawa in paragraph [0046] of Ogawa further demonstrates that the pocket's destination IP address must be changed after the address conversion unit 203 receives the pocket. 
Therefore, Ogawa fails to disclose the feature of "wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined" recited in amended claim 1.


With regard to Shin and Ansley, they do not disclose the highlighted features in amended claim 1.  Therefore, Applicant respectfully submits that none of the references utilized by the Examiner individually or in combination teach or suggest all the limitations of amended claim 1, and the withdrawal of obviousness rejection on claim 1 is respectfully requested. Since claims 2-6, 8-10 depend on claim 1, these dependent claims should overcome the obviousness rejections of the Office as a matter of law (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). 
Regarding independent claim 11, for the same reasons set forth above, amended claim 11 should overcome the obviousness rejection of the Office. 
Since claims 13-15 depend on claim 11, these dependent claims should overcome the obviousness rejections of the Office as a matter of law (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)).

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues Caserta does not disclose address determination unit, however Examiner depended on the specification of this application when interpreting address determination unit such as Central Processing Unit as stated in the specification of this application Paragraph (0020), therefore processing unit 204 can read on this limitation. 
Applicant argues that Caserta does not disclose consider the inequality between the packet’s destination IP address and the router’s IP address without providing any details in the claim language, however as presented below Caserta teaches such limitation ([0015] The router 20 may also execute further services. firewall P_FW is typically configured for analyzing the IP packets and verifies whether the IP packets satisfy certain rules, for example with reference to the source address, to the destination address and/or to the ports used). Examiner interprets verifying process is determining the equality and/or inequality. 
Applicant argues that Caserta does not teach “wherein the network bridge forwards the first packet to the second apparatus which is connected to a second network based on equality between the destination IP address of the first packet and an IP address of a second apparatus, and based on inequality between the destination IP address of the first packet and the IP address of the network bridge” without providing details in the claim language, however as presented below this matter raises 112(b) rejection as presented below, and therefore examiner shows that Caserta teaches the subject matter([0015] The router 20 may also execute further services. firewall P_FW is typically configured for analyzing the IP packets and verifies whether the IP packets satisfy certain rules, for example with reference to the source address, to the destination address and/or to the ports used) ([0084-0085] Fig. 9  the client application CLIa sends at a step 1020 a connection request to the proxy application P1, once having determined the telephone number associated with the target server SRV, the proxy server P1 sends at a step 1022 the initial SMS message to the telephone number of the device having installed the server SRV).
Applicant argues that Ogawa does not disclose address determination unit, address replacement unit without providing additional details, however Examiner depended on the specification of this application when interpreting address determination unit such as Central Processing Unit as stated in the specification of this application Paragraph (0020), therefore processing unit 204 in Caserta can read on this limitation, and Ogawa teaches these subject matters (Ogawa abstract, processor of the network gateway)  can read on these limitations. 
Applicant argues that Ogawa fails to teach a new subject matter feature of "wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined" recited in amended claim 1, however as presented below this new limitation raises new 112(a) and 112(b) rejections as there is no support for this matter in the specification of the current application and examiner provided more clarification when rejecting this new limitation in 112(a), 112(b) and 103 rejection as presented below. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the  knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Regarding Claim 1: it recites “an address determination unit”, “an address replacement unit”, and “an application unit”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “an address determination unit”, “an address replacement unit”, and “an application unit” are a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the terms “an address determination unit”, “an address replacement unit”, and “an application unit” as having a sufficiently definite meaning of structure to perform the function of determining, replacing and receiving . Under the next two prongs, “address determination unit” is modified by the function of determining the equality of IP address, and it is not modified by any structure to perform that function. The “address replacement unit” is modified by the function of replacing a source IP address, and it is not modified by any structure to perform that function. The “application unit” is modified by the function of receiving a replaced first packet, and it is not modified by any structure to perform that function. Therefore, the claim limitation invokes 112(f).  
Examiner recommends applicant to add a similar language to claim 1 such as “A network bridge comprising one or more processor, a memory storing one or more programs for execution by the one or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the terms “an address determination unit”, “an address replacement unit”, and “an application unit”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of “determine whether equality”, “replace a source IP address of the first packet”, and “receive a replaced first packet”. The specification simply restates the function that is performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.
Regarding claim 1, it recites the term “based on the equality between the IP address of the network bridge and the destination IP address”, and later in the same claim and same limitation it recites “based on inequality between the destination IP address of the first packet and the IP address of the network bridge”. The condition of inequality and equality of the IP of the bridge and IP destination cannot happen at the same time. Therefore Examiner interprets this as analyzing the IP address and verifies the IP packet satisfies certain rules. 
Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 1, it recites the term “the second apparatus” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 1, it recites the term “wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined”. However in the same claim, there is a replacement of source IP address, and there is no mention that the destination IP address is changed by the replacement unit which render the claim indefinite.  Therefore Examiner interprets this configured to replace a source IP address of the first packet with a virtual IP address based on the equality between the IP address of the network bridge and the destination IP address of the first packet 
Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.
Regarding claim 11, it recites the term “based on the equality between the IP address of the network bridge and the destination IP address”, and later in the same claim and same limitation it recites “based on inequality between the destination IP address of the first packet and the IP address of the network bridge”. The condition of inequality and equality of the IP of the bridge and IP destination cannot happen at the same time. Therefore Examiner interprets this as analyzing the IP address and verifies the IP packet satisfies certain rules. 
Regarding claim 13-15 dependent claims are rejected based on their dependency from the rejected claim 11.

Regarding claim 11, it recites the term “wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined”. However in the same claim, there is a replacement of source IP address, and there is no mention that the destination IP address is changed by the replacement unit which render the claim indefinite.  Therefore Examiner interprets this as configured to replace a source IP address of the first packet with a virtual IP address based on the equality between the IP address of the network bridge and the destination IP address of the first packet 
Regarding claim 13-15 dependent claims are rejected based on their dependency from the rejected claim 11.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites the terms “an address determination unit”, “an address replacement unit”, and “an application unit”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions (Determining equality, replacing, receiving a replaced and processing).  However, the specification states in paragraph [0020] “CPU, Microporcessor, and Processor”, however the processor is regards to the invention whereas description is required to perform the above functions and algorithm on how these specific functions are being done.  MPEP 2181(IV).  

Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 1, the claim recites the terms “wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined”.  However, the specification teaches replacing the source IP address and does not teach changing the destination IP address of the first packet. 
Regarding claim 2-6, and 7-10 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 11, the claim recites the terms “wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined”.  However, the specification teaches replacing the source IP address and does not teach changing the destination IP address of the first packet. 
Regarding claim 13-15 dependent claims are rejected based on their dependency from the rejected claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6, and 11 are rejected under 35 U.S.C. 103 as being un-patentable over Caserta et al. (“Caserta”, US 20190052599 A1) hereinafter Caserta, in view of Ogawa (“Ogawa”, US 20130195109 A1) hereinafter Ogawa. 

Regarding claim 1, Caserta teaches a network bridge ([0003-0004] Fig. 1 communication system with router 20 {bridge}). 
a first network interface, configured to receive a first packet sent from a first apparatus connected to a first network ([0006]  the router 20 moreover includes one or more further communication interfaces 202 for connection to a LAN (Local Area Network). For example, in FIG. 1 two interfaces 202 are shown, such as: an Ethernet interface 202 a, which enables connection of a first computer 10 a, for example a fixed PC, to the router 20 through a wired network);
([0007] Fig. 1 the router 20 typically includes a processing unit 204  {IP address control unit} configured to manage exchange of data between the interfaces 202 and 206)([0015] processor 204 may assigns IP addresses), comprising:
wherein the network bridge forwards the first packet to the second apparatus which is connected to a second network based on equality between the destination IP address of the first packet and an IP address of a second apparatus, and based on inequality between the destination IP address of the first packet and the IP address of the network bridge([0007] the processing unit 204 may be implemented with a microprocessor programmed via software code. One or more of the functions of the processing unit 204 may also be implemented with one or more dedicated hardware components. In this case, the hardware components are preferably programmable, for example through the microprocessor of the processing unit 204. Hence, in this case, the traffic can pass through the microprocessor and/or the hardware components)([0015] The router 20 may also execute further services. firewall P_FW is typically configured for analyzing the IP packets and verifies whether the IP packets satisfy certain rules, for example with reference to the source address, to the destination address and/or to the ports used) ([0084-0085] Fig. 9  the client application CLIa sends at a step 1020 a connection request to the proxy application P1, once having determined the telephone number associated with the target server SRV, the proxy server P1 sends at a step 1022 the initial SMS message to the telephone number of the device having installed the server SRV). 

Caserta does not explicitly teach an address replacement unit, configured to replace a source IP address of the first packet with a virtual IP address based on the equality between the IP address of the network bridge and the destination IP address of the first packet, an application unit, configured to receive a replaced first packet from the IP address control unit and process the replaced first packet, wherein after the first packet is received by the network bridge, the address replacement unit does not 
an address replacement unit, configured to replace a source IP address of the first packet with a virtual IP address based on the equality between the IP address of the network bridge and the destination IP address of the first packet ([0046] Fig. 2 when an address conversion unit 203 of the XPTCP gateway apparatus 101 {bridge} receives a packet from the inside NIC 104, it reads a temporary IPMAC list 204, and an inside NIC address table 209 from the network setting information memory 202. The transmission origin MAC address, transmission origin IP address, a transmission origin port number, a destination MAC address, and a destination IP address attached to the packet are all converted into a first temporary {virtual address} NIC MAC address, a first temporary NIC IP address, a port number for indexes, an inner side NIC MAC address, and an inner side NIC IP address, respectively); and
an application unit, configured to receive a replaced first packet from the IP address control unit and process the replaced first packet ([0048] Fig. 2 Outside NIC 108 sends {process the replaced packet} to its final destination).
wherein after the first packet is received by the network bridge, the address replacement unit does not change the destination IP address of the first packet until the equality between the IP address of the network bridge and the destination IP address of the first packet is determined ([0046] Fig. 2 when an address conversion unit 203 of the XPTCP gateway apparatus 101 {bridge} receives a packet from the inside NIC 104, it reads a temporary IPMAC list 204, and an inside NIC address table 209 from the network setting information memory 202. The transmission origin MAC address, transmission origin IP address, a transmission origin port number, a destination MAC address, and a destination IP address attached to the packet are all converted into a first temporary {virtual address} NIC MAC address, a first temporary NIC IP address, a port number for indexes, an inner side NIC MAC address, and an inner side NIC IP address, respectively)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to replace the IP address with a virtual IP address and process the packet with the virtual IP address because it would help provide secure network communications utilizing masking or changing the original IP address and will reduce the issue of incompatibility among communication applications.

Regarding claim 2, Caserta and Ogawa teach the network bridge of claim 1. 
Caserta does not explicitly teach wherein the virtual IP address and the IP address of the network bridge belong to the same domain, however 
Ogawa wherein the virtual IP address and the IP address of the network bridge belong to the same domain ([0060] Fig. 3 Inside NIC address table, outside NIC address table, and Temporary {virtual} IPMAC list are within same XPTCP gateway apparatus {same domain}) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to have the virtual IP and the IP address of the network bridge belong to the same domain because it would help provide secure network communications utilizing masking or changing the original IP address and will reduce the issue of incompatibility among communication applications.

Regarding claim 3, Caserta and Ogawa teach the network bridge of claim 1.
Ogawa further teaches wherein the application unit returns a second packet, and when the address replacement unit receives the second packet, the address replacement unit replaces the virtual IP address in a destination IP address field of the second packet with the IP address of the first apparatus ([0047] Fig. 2, when a packet is received from the outside NIC 108, the address conversion unit 203 reads the temporary IPMAC list 204, and the outside NIC address table 210 from the network setting information memory 202, The transmission origin MAC address, transmission origin IP address a transmission origin port number, a destination MAC address, a destination IP address, and a destination port number attached to the packet are then all converted into a second temporary NIC MAC address, a second temporary NIC IP address, a port number for indexes, an outer side NIC MAC address, an outer side NIC IP address, and a dynamic port number, respectively. This information is then provided to the TCP/IP protocol stack 205 of the OS)([0125] Figs 18-20 When an encrypted packet is transmitted to the PC 103 from the server 107, the encrypted packet is received by the address conversion processing unit 203 through the outside NIC 108. The address conversion unit 203 performs an address conversion process with reference to the outside NIC address table 210. The destination IP address of the encrypted packet is an IP address of the outside NIC 108. Therefore, the TCP/IP protocol stack 205 receives the encrypted packet after address conversion, and strips the packet's headers in order of a MAC header, IP header, and a TCP header, and restores the payload of encrypted data stream. The restored encryption data stream is provided to the XPTCP processing unit 206 through a socket. The XPTCP processing unit 206 performs a predetermined decoding process on the encrypted data stream, and the decoded data stream is supplied to the socket of the outside NIC 108.).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to replace the virtual IP address with the IP address of the first apparatus because it would help provide secure network communications utilizing masking or changing the original IP address and will reduce the issue of incompatibility among communication applications.

Regarding claim 4, Caserta and Ogawa teach the network bridge of claim 3. 
([0123] Figs. 18-20 FIGS. 18-20 are schematics illustrating how a packet is modified as it travels through the XPTCP gateway apparatus 101. The first MAC address and the first IP address are provided to PC 103, which does not support XPTCP. The second MAC address and the second IP address are provided to the server 107, which supports XPTCP)([0123] Fig. 18 Step P1805 the received packet from the second apparatus {server} has the second MAC address {MAC address of the server}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to replace the second packet has the MAC address of second apparatus or the MAC address of network bridge because it would help provide secure network communications by changing the MAC addresses and will reduce the issue of incompatibility among communication applications.

Regarding claim 5, Caserta and Ogawa teach the network bridge of claim 4.
Ogawa further teaches a second network interface, configured to transmit data with the second apparatus in the second network ([0125] Fig. 18 When an encrypted packet is transmitted to the PC 103 from the server 107, the encrypted packet is received by the address conversion processing unit 203 through the outside NIC 108 {second network interface of the network bridge}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to transmit data with second apparatus in the second network because it would help provide secure network communications and reduce the issue of incompatibility among communication applications in different networks.

Regarding claim 6, Caserta and Ogawa teach the network bridge of claim 1.
Ogawa further teaches wherein the IP address control unit is further configured to record the IP address of the first apparatus in the source IP address field of the first packet ([0046] Fig. 3, tables 209, 210 the origin IP address is recorded within inside NIC address table and outside NIC address). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to record the IP address of first apparatus because it would help route the returned packets and responses coming from the other network elements in the second network to the corresponding first network element in the first network.  

Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 1. 

Claims 8-9, and 13-15 are rejected under 35 U.S.C. 103 as being un-patentable over Caserta et al. (“Caserta”, US 20190052599 A1) hereinafter Caserta, and Ogawa (“Ogawa”, US 20130195109 A1) hereinafter Ogawa, in view of Shin (“Shin”, KR20150081649A) hereinafter Shin.  
Regarding claim 8, Caserta and Ogawa teach the network bridge of claim 1. 
Caserta teaches wherein when the address determination unit determines the destination IP address field of the first packet contains the IP address of the network bridge ([0007] the processing unit 204 may be implemented with a microprocessor programmed via software code. One or more of the functions of the processing unit 204 may also be implemented with one or more dedicated hardware components. In this case, the hardware components are preferably programmable, for example through the microprocessor of the processing unit 204. Hence, in this case, the traffic can pass through the microprocessor and/or the hardware components) ([0015] The router 20 may also execute further services. firewall P_FW is typically configured for analyzing the IP packets and verifies whether the IP packets satisfy certain rules, for example with reference to the source address, to the destination address and/or to the ports used);
Caserta and Ogawa do not teach the address replacement unit further sets a destination media access control address field of the first packet to a media access control address of the network bridge, however
Shin teaches the address replacement unit further sets a destination media access control address field of the first packet to a media access control address of the network bridge ([Page 3] Fig. 6 when an arbitrary packet passes through the wireless bridge 600, the wireless bridge 600 converts one of the MAC addresses of the packet into the MAC address of the wireless bridge 600)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta and Ogawa in view of Shin in order to set a destination media access control address field of the first packet to a media access control address of the network bridge because it would help provide secure network communications utilizing masking or changing the original IP address and will reduce the issue of incompatibility among communication applications.


Regarding claim 9, Caserta, Ogawa and Shin teach the network bridge of claim 8.
Ogawa teaches wherein the IP address control unit further records an initial value of the destination media access control address field of the first packet and sets a remote media access control address of the network bridge to the initial value of the destination media access control address field ([0046] Fig. 3, tables 209, 210 the MAC address is recorded within inside NIC address table and outside NIC address, the destination MAC address {initial value of the destination MAC address} is set on the outside NIC address {remote bridge MAC address}).


Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 8. 

Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 9. 

Regarding claim 15, Caserta, Ogawa and Shin teach the network management method of claim 13. 
Ogawa further teaches wherein the network bridge returns a second packet and replaces the virtual IP address in the destination IP address field of the second packet with the IP address of the first apparatus ([0047] Fig. 2, when a packet is received from the outside NIC 108, the address conversion unit 203 reads the temporary IPMAC list 204, and the outside NIC address table 210 from the network setting information memory 202, The transmission origin MAC address, transmission origin IP address a transmission origin port number, a destination MAC address, a destination IP address, and a destination port number attached to the packet are then all converted into a second temporary NIC MAC address, a second temporary NIC IP address, a port number for indexes, an outer side NIC MAC address, an outer side NIC IP address, and a dynamic port number, respectively. This information is then provided to the TCP/IP protocol stack 205 of the OS)([0125] Figs 18-20 When an encrypted packet is transmitted to the PC 103 from the server 107, the encrypted packet is received by the address conversion processing unit 203 through the outside NIC 108. The address conversion unit 203 performs an address conversion process with reference to the outside NIC address table 210. The destination IP address of the encrypted packet is an IP address of the outside NIC 108. Therefore, the TCP/IP protocol stack 205 receives the encrypted packet after address conversion, and strips the packet's headers in order of a MAC header, IP header, and a TCP header, and restores the payload of encrypted data stream. The restored encryption data stream is provided to the XPTCP processing unit 206 through a socket. The XPTCP processing unit 206 performs a predetermined decoding process on the encrypted data stream, and the decoded data stream is supplied to the socket of the outside NIC 108.)
wherein a source media access control address field of the second packet is filled with the media access control address of the network bridge or a media access control address of a second apparatus in a second network ([0123] Figs. 18-20 FIGS. 18-20 are schematics illustrating how a packet is modified as it travels through the XPTCP gateway apparatus 101. The first MAC address and the first IP address are provided to PC 103, which does not support XPTCP. The second MAC address and the second IP address are provided to the server 107, which supports XPTCP)([0123] Fig. 18 Step P1805 the received packet from the second apparatus {server} has the second MAC address {MAC address of the server}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta in view of Ogawa in order to replace the virtual IP address with the IP address of the first apparatus, and replace the second packet has the MAC address of second apparatus or the MAC address of network bridge because it would help provide secure network communications utilizing masking or changing the original IP address and will reduce the issue of incompatibility among communication applications.

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Caserta et al. (“Caserta”, US 20190052599 A1) hereinafter Caserta, and Ogawa (“Ogawa”, US 20130195109 A1) hereinafter Ogawa, in view of Ansley (“Ansley”, US 20180288775 A1) hereinafter Ansley.  
Regarding claim 10, Caserta and Ogawa teach the network bridge of claim 1.
Caserta and Ogawa do not explicitly teach wherein the first apparatus comprises a mobile apparatus, the second apparatus comprises a gateway, the network bridge comprises a cable modem, and the network bridge is connected to the second apparatus through a coaxial cable and is connected to the first apparatus through a cable or in a wireless manner, however
Ansley teaches ([0033] FIG. 1 is a block diagram illustrating an example network environment 100 operable to facilitate an allocation of one or more channels or sub-bands 
to one or more preferred stations.  In embodiments, an access point 105 may route communications to and from one or more stations 110 {tablets, mobile devices}.  For example, the one or more stations 110 may be provisioned to receive video service(s), data service(s), voice services, and/or other services through one or more access points 105.  In embodiments, an access point 105 may include a gateway, a cable modem, a wireless router including an embedded cable modem, a mobile hot-spot router, a multimedia over coaxial alliance (MoCA) node, a wireless extender, and any other device that is operable to route communications to and from a station 110)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Caserta and Ogawa in view of Ansley in order to have a wireless connection, coaxial connection, router and Gateway because it would provide options to utilize the existing infrastructure network to transmit and receive data from wireless device through built in wired connections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444